             Case 18-12537-MFW         Doc 600     Filed 09/04/19    Page 1 of 25



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re                                               Chapter 11

PGHC Liquidating, Inc., et al.,                     Case No. 18-12537 (MFW)
f/k/a/ PGHC Holdings, Inc.,
                                                   Jointly Administered
                      Debtors. 1                   Objections Due: Sept. 19, 2019 at 4:00 p.m.
                                                   Hearing Date: Sept. 26, 2019 at 3:00 p.m.

  DEBTORS’ MOTION FOR ENTRY OF AN INITIAL ORDER AND A FURTHER
ORDER (I) ESTABLISHING PROCEDURES WITH RESPECT TO ADMINISTRATIVE
AND 503(b)(9) CLAIMS AND FINAL FEE APPLICATIONS; (II) AUTHORIZING THE
 DEBTORS TO MAKE DISTRIBUTIONS TO CLAIMANTS HOLDING ALLOWED
      ADMINISTRATIVE CLAIMS AND ALLOWED 503(b)(9) CLAIMS; (III)
   AUTHORIZING THE DEBTORS TO ABANDON CERTAIN PROPERTY; (IV)
  DISMISSING THE DEBTORS’ CHAPTER 11 CASES; (V) AUTHORIZING THE
 DEBTOR ENTITIES TO BE DISSOLVED IN ACCORDANCE WITH APPLICABLE
              STATE LAW; AND (VI) GRANTING RELATED RELIEF

        The debtors and debtors in possession in the above-captioned chapter 11 cases

(collectively, the “Debtors”) hereby submit this motion (this “Motion”) for entry of orders,

substantially in the forms attached hereto (the “Initial Order,” and the “Dismissal Order,”

respectively, and together, the “Proposed Orders”): (a) approving procedures for the filing and

approval of claims and final fee applications by professionals retained in these chapter 11 cases

(collectively, the “Professionals”), and providing for payment of fees incurred by Professionals


1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’
        federal EIN, are as follows: PGHC Liquidating, Inc. (f/k/a PGHC Holdings, Inc.) (4262);
        PGH Liquidating, Inc. (f/k/a Papa Gino’s Holdings Corp.) (6681); PG Liquidating, Inc.
        (f/k/a Papa Gino’s, Inc.) (1264); PGFC Liquidating, Inc. (f/k/a Papa Gino’s Franchising
        Corp.) (2690); PGDACS Liquidating, Inc. (f/k/a Papa Gino’s/D’Angelo Card Services,
        Inc.) (0621); DASS Liquidating, Inc. (f/k/a D’Angelo Sandwich Shops, Inc.) (7947);
        PGPF Liquidating, Inc. (f/k/a Progressive Food, Inc.) (6224); DAFC Liquidating, Inc.
        (f/k/a D’Angelo Franchising Corporation) (8398); and PGDI Liquidating, Inc. (f/k/a
        Delops, Inc.) (7945). The Debtors’ mailing address is 600 Providence Highway,
        Dedham, MA 02026.
             Case 18-12537-MFW          Doc 600      Filed 09/04/19     Page 2 of 25



in the Chapter 11 Cases (“Professional Fees”); (b) authorizing the payment of Allowed

Administrative Claims (as defined below) and Allowed 503(b)(9) Claims (as defined below),

with any excess funds remitted to the Secured Lender (as defined below); (c) authorizing, but not

directing, the Debtors to abandon and destroy any and all of the books and records that were not

sold as part of the Asset Sale (as defined below) or other dispositions of the Debtors’ assets; (d)

dismissing the Debtors’ chapter 11 cases (collectively, the “Chapter 11 Cases”); (e) authorizing

the Debtors to be dissolved in accordance with applicable state law and on the terms provided for

in the Initial Order and Dismissal Order, respectively; and (f) providing such other related relief

as is just and necessary in connection with the relief sought herein. In support of this Motion, the

Debtors respectfully represent as follows:

                                PRELIMINARY STATEMENT

       1.      The Debtors, the official committee of unsecured creditors appointed in these

Chapter 11 Cases (the “Committee”), and WC Financeco A LLC, the Debtors’ first lien

secured lender (the “Secured Lender”) worked diligently from the outset of these Chapter 11

Cases to formulate and close a sale of substantially all of the Debtors’ assets to preserve the

Debtors’ business as a going concern, save a significant number of jobs and maintain a

restaurant business upon which hundreds of vendors and landlords could continue to depend.

Those efforts have been successful. The sale (the “Asset Sale”) of substantially all of the

Debtors’ assets to WC Purchaser LLC (the “Buyer”), an affiliate of the Secured Lender, closed

on February 11, 2019, resulting in the satisfaction of $20 million of the Debtors’

obligations under the Amended and Restated Credit Agreement, dated as of June 1, 2010 (as

amended or otherwise modified from time to time, the “First Lien Credit Agreement”) and the

Final Order (I) Authorizing Secured Post-Petition Financing Pursuant to 11 U.S.C. 364, (II)




                                                 2
            Case 18-12537-MFW          Doc 600      Filed 09/04/19     Page 3 of 25



Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. 363, (III) Granting Adequate

Protection Pursuant to 11 U.S.C. 361, 363 and 364 (D.I. 151) (the “DIP Order”), the payment

or assumption of certain other liabilities, and the assumption and assignment of the majority of

the Debtors’ executory contracts and unexpired leases.

      2.      Although the credit bid and assumptions of liabilities eliminated millions of

dollars of claims from the Debtors’ estates, the Debtors still have tens of millions of dollars of

secured indebtedness. The DIP Order recognized prepetition liens and created post-petition

adequate protection liens on substantially all of the Debtors’ assets, including proceeds of

Avoidance Actions, in favor of the Debtors’ prepetition Secured Lender and its affiliates.

After investigation by the Committee, neither the Committee nor any other party challenged

the Secured Lender’s liens or claims. Given the extent of the Secured Lender’s liens and the

magnitude of their deficiency claim, there is no reasonable prospect of distributions from any

Debtor’s estate to any holders of prepetition unsecured claims against the Debtors (other than

prepetition claims afforded administrative priority under section 503(b)(9) of the Bankruptcy

Code), and the estates do not and will not have available funds to satisfy either priority claims

or general unsecured claims which have been asserted against them.

      3.      The Debtors, in consultation with the Second Lender and the Committee, have

explored various options to bring these Chapter 11 Cases to a conclusion, and believe, after

making appropriate considerations, that a dismissal of these Chapter 11 Cases is the most

expeditious and cost-effective mechanism to wind down the Debtors’ affairs. In reaching this

conclusion, the Debtors determined that a dismissal would not negatively impact creditors (as

compared to a chapter 11 plan or conversion to chapter 7) because there are no remaining

assets of any value available for distributions to unsecured creditors and insufficient funds to




                                                3
            Case 18-12537-MFW           Doc 600      Filed 09/04/19     Page 4 of 25



support the administrative costs of pursuing anything but a prompt exit from bankruptcy.

      4.      The Debtors are unable to pursue a confirmable chapter 11 plan because they do

not have sufficient assets available to pay all administrative and priority creditors in full, nor a

credible path to securing a non-insider, impaired consenting class. The Debtors considered

exiting the Chapter 11 Cases through a chapter 7 process but believe that the additional chapter

7 trustee’s fees, commissions and related costs would make any recovery to priority and

unsecured creditors similarly unlikely, if not impossible. In seeking approval of the dismissal

of these Chapter 11 Cases pursuant to the Initial Order and Dismissal Order, respectively, the

Debtors are mindful of the Supreme Court’s decision in Czyzewski v. Jevic Holding Corp., 137

S. Ct. 973 (2017) and the propriety of “structured” dismissals. Accordingly, the Initial Order

provides for distributions that comply with sections 507(a) and 726 of the Bankruptcy Code.

      5.      Therefore, with the support of the Committee and the Secured Lender, the

Debtors (a) propose making payments to holders of (i) valid, allowed post-petition and pre-

closing administrative expenses (the “Allowed Administrative Claims”), and (ii) valid, allowed

claims arising under section 503(b)(9) of the Bankruptcy Code (the “Allowed 503(b)(9)

Claims”), (b) request the dismissal of the Chapter 11 Cases and related relief on the terms set

forth in the Proposed Orders attached hereto, and (c) request certain related relief, as set forth

in this Motion.

                                JURISDICTION AND VENUE

      6.      The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28




                                                 4
            Case 18-12537-MFW           Doc 600       Filed 09/04/19   Page 5 of 25



U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to rule 9013-l(f) of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

the District of Delaware (the “Local Rules”) to the entry of a final order by the Court in

connection with this Motion to the extent that it is later determined that the Court, absent

consent of the parties, cannot enter final orders or judgments in connection herewith consistent

with Article III of the United States Constitution.

      7.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

      8.      The statutory bases for the relief requested herein are pursuant to sections

105(a), 349, 363(b)(1), 554(a), 726, and 1112(b) of title 11 of the United States Code (the

“Bankruptcy Code”), Rules 1017, 2002, 6007 and 9013 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 1017-2.

                                        BACKGROUND


       A.      General Background

      9.      On November 5, 2018 (the “Petition Date”), the Debtors each commenced a

voluntary case under chapter 11 of the Bankruptcy Code in this Court. No trustee or examiner

has been appointed in these cases.

      10.     On November 16, 2018, the United States Trustee for the District of Delaware

appointed the Committee (D.I. 81). The Debtors continue to administer these chapter 11 cases

as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

      11.     The Debtors were owner-operators of quick-service restaurants in New England

under the Papa Gino’s and D’Angelo Grilled Sandwiches brands.

      12.     Additional detail regarding the Debtors, their business, the events leading to

commencement of these cases and the facts and circumstances supporting the relief requested


                                                 5
            Case 18-12537-MFW         Doc 600      Filed 09/04/19    Page 6 of 25



herein is set forth in the Declaration of Corey D. Wendland in Support of First Day Relief (D.I.

4).

      13.     On January 28, 2019, the Court entered the Order (A) Approving the Sale of

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Interests, Claims, and

Encumbrances; (B) Authorizing the Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases; and (C) Granting Certain Related Relief (D.I. 288),

authorizing the Debtors to sell substantially all of their assets (the “Sale”) to the Lender’s

designee, the Buyer, pursuant to the terms of the Stalking Horse APA, as amended. The Sale

closed on February 11, 2019.

      14.     On March 19, 2019, the Court entered the Order (I) Establishing Certain Bar

Dates for Filing Prepetition Claims and Administrative Expense Claims, and (II) Granting

Related Relief, Including Notice and Filing Procedures (D.I. 409) establishing the bar dates for

general and administrative claims as thirty days from when the Debtors serve notice of the bar

dates (the “Bar Date”).

      15.     Since the Asset Sale closed, the Debtors have focused their efforts on matters

under the transition services agreement and designation rights associated with the Sale, and

have now transferred all of the leases and contracts subject to the designation rights. The

Debtors have also analyzed and evaluated the currently known universe of administrative and

priority claims against their estates and worked on developing a wind-down budget to

determine whether a liquidating chapter 11 plan is practicable under the circumstances.

Additionally, the Committee’s professionals have evaluated whether certain claims or causes

of action should be preserved and pursued in connection with a potential plan.

      16.     Based on these analyses, the Debtors, in consultation with the Committee and




                                               6
            Case 18-12537-MFW            Doc 600    Filed 09/04/19     Page 7 of 25



the Secured Lender, do not believe that a plan of liquidation is practicable

       B.      Background Regarding Prepetition Debt, Post-Petition Debt,
               and the Asset Sale

               1. Prepetition Debt

      17.     As of the Petition Date, the substantial majority of the Debtors’ liabilities

consisted of funded indebtedness. None of the Debtors’ funded indebtedness or equity is or

was publicly offered for public sale or publicly traded.        The Debtors’ capital structure

comprises the following principal components:

      18.     Debtor PG Liquidating, Inc., (f/k/a Papa Gino’s, Inc.) is the borrower under, and

the remaining Debtors are each guarantors under, that the First Lien Credit Agreement. As

amended, the First Lien Credit Agreement comprises: (i) a revolver commitment in the

maximum principal amount of $5,000,000 (“Revolver Commitment A”); (ii) a revolver

commitment in the maximum principal amount of $2,000,000 (“Revolver Commitment B”);

and (iii) a term loan commitment in the maximum principal amount of $10,000,000 (“Term

Loan A”). As of the Petition Date, the outstanding balances due under Revolver Commitment

A, Revolver Commitment B and Term Loan A were $6,927,302, $1,552,906, and $10,000,000,

respectively, and aggregating to $18,480,208 (collectively, the “First Lien Debt”).        The

Debtors’ obligations under the First Lien Credit Agreement matured on June 1, 2017. The

Debtors failed to repay such obligations when due, and, therefore, were and are in default

under the First Lien Credit Agreement. The Debtors have been operating without a formal

forbearance agreement since that time.

      19.     Pursuant to that certain Eighth Amendment to Amended and Restated Credit

Agreement entered into as of October 23, 2018, the Debtors and the First Lien Lender agreed

to amend the First Lien Credit Agreement to, among other things, add Revolver Commitment


                                                7
            Case 18-12537-MFW          Doc 600     Filed 09/04/19     Page 8 of 25



B to provide the Debtors with the funding necessary to, among other things, bridge them to the

filing of these Chapter 11 Cases.

      20.     Pursuant to the Asset Sale, $18.5 million of the First Lien Debt was satisfied.

              (ii)   Second Lien Debt

      21.     Debtor PG Liquidating, Inc., (f/k/a Papa Gino’s, Inc.) is the borrower under, and

the remaining Debtors are each guarantors under, that certain Second Lien Term Loan

Agreement dated as of July 16, 2013 (as amended, restated, supplemented or otherwise

modified from time to time, the “Second Lien Credit Agreement”). The Second Lien Credit

Agreement comprises a term loan in the original principal amount of $28,000,000. Pursuant to

that certain Assignment and Acceptance and Successor Agent Agreement entered into as of

June 29, 2018, by and among WC Financeco B LLC, as assignee, and THL Credit, Inc., THL

Credit Greenway Fund II LLC, and United Insurance Company of America, as assignors, WC

Financeco B LLC (an affiliate of the Secured Lender and the Buyer) purchased and assumed

all of the assignors’ rights and obligations under the Second Lien Credit Agreement, including

as agent and lender(s) thereunder (in such capacities, the “Second Lien Lender”).

      22.     The Debtors’ obligations under the Second Lien Credit Agreement matured on

December 1, 2017. The Debtors failed to repay such obligations when due, and, therefore,

were and are in default under the Second Lien Credit Agreement. The Debtors have been

operating without a formal forbearance agreement since that time.

      23.     As of the Petition Date, the outstanding balance due under the Second Lien

Credit Agreement was approximately $34,218,209 (the “Second Lien Debt”). None of this

indebtedness was satisfied in connection with the Asset Sale.




                                               8
              Case 18-12537-MFW         Doc 600     Filed 09/04/19     Page 9 of 25



               (iii)   Mezzanine Debt

        24.    Debtor PG Liquidating, Inc., (f/k/a Papa Gino’s, Inc.) is the issuer under, and the

remaining Debtors are each guarantors under, that certain Note Purchase Agreement dated as

of June 1, 2010 (as amended, restated, supplemented, or otherwise modified from time to time,

the “Note Purchase Agreement”) for the issuance of $27,133,279 of 16% Senior Subordinated

Notes due December 1, 2016 (the “Notes”). The Notes are held by Hartford Life Insurance

Company and Brookside Mezzanine Fund II, L.P. The Notes matured on June 1, 2018. As of

the Petition Date, the outstanding balance due under the Notes is $39,853,863.64 (the

“Mezzanine Debt”). None of this indebtedness was satisfied in connection with the Asset

Sale.

               (iv)    Other Liabilities

        25.    As of the Petition Date, the Debtors estimate that their unsecured debt (apart

from the Mezzanine Debt) aggregates approximately $9 million, comprising primarily trade

debt, lease obligations and maintenance and repair obligations. In addition, the Debtors have

filed an omnibus motion to reject the leases for 95 closed restaurant locations (comprising the

92 locations closed on November 4, 2018, and 3 locations closed previously). The Debtors

anticipate that lessors for such leases may file or assert lease rejection damages claims. A

majority of the prepetition unsecured debt (apart from the Mezzanine Debt and any rejection

damages claims) was satisfied either in connection with certain “first-day” relief regarding

critical vendors or in connection with assumptions and assignments of leases and contracts as

part of the Asset Sale.

                2. Post-Petition Debt

        26.    On November 30, 2018, the Court entered the DIP Order, which provided up to

an aggregate principal amount not to exceed $13.8 million from the Secured Lender on

                                                9
            Case 18-12537-MFW          Doc 600      Filed 09/04/19    Page 10 of 25



substantially the same terms as loans under the First Lien Credit Agreement. The funding was

provided to allow the Debtors to market and sell the Debtors’ business as a going concern in an

effort to maximize the estates’ value for the benefit of the Debtors’ stakeholders.

      27.     Pursuant to paragraph 24 of the DIP Order, the Debtors released the Secured

Lender from “any and all claims, demands, damages, liabilities, responsibilities, disputes,

remedies, actions, causes of action, indebtedness and obligations, of every type” that arose on

or prior to the date the DIP Order. These releases were subject to the right of the Committee

and parties in interest to challenge such releases by commencing an action against the Secured

Lender by January 15, 2019. No action was commenced by any party against the Secured

Lender.

      28.     Additionally, pursuant to paragraph 27 of the DIP Order, the Secured Lender

agreed to fully fund certain amounts, including (a) accrued but unpaid and allowed

administrative expenses incurred in the ordinary course of business up until the closing of the

Asset Sale on February 11, 2019; (ii) accrued but unpaid and allowed post-petition stub rent

(i.e., rent incurred for premises for the period from November 5, 2018 through November 30,

2018); (iii) accrued but unpaid and allowed claims arising under section 503(b)(9) of the

Bankruptcy Code; (iv) fees payable to the United States Trustee and Clerk of the Bankruptcy

Court pursuant to section 1930 of Title 28 of the United States Code; and (v) accrued but

unpaid and allowed professional fees incurred, subject in all cases to the budget; and (vi)

$200,000 to wind down the Debtors’ estates following the sale closing.

      29.     The Debtors are relying on paragraph 27 of the DIP Order for the authority to

have the Allowed Administrative Claims and Allowed 503(b)(9) Claims paid prior to the

dismissal of these Chapter 11 Cases.




                                               10
            Case 18-12537-MFW         Doc 600      Filed 09/04/19    Page 11 of 25



               3. The Asset Sale

      30.     On November 30, 2018, the Court entered an order (the “Bidding Procedures

Order”) (D.I. 150), establishing bidding and auction procedures, approving the proposed

expense reimbursement and break-up fee to the Buyer, an affiliate of the Secured Lender,

scheduling an auction and sale hearing for the Asset Sale, and establishing designation

procedures for noticing and determining cure amounts for executory contracts and unexpired

leases (the “Designation Procedures”).

      31.     In accordance with the procedures approved in the Bidding Procedures Order,

the Debtors conducted a marketing process in an effort to maximize the value of the Debtors’

estates. Unfortunately, no parties submitted higher and better bids than that of the stalking

horse bidder, the Buyer.

      32.     On January 28, 2019, the Court entered the Order (A) Approving the Sale of

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Interests, Claims, and

Encumbrances; (B) Authorizing the Assumption and Assignment of Certain Executory

Contracts and Unexpired Leases; and (C) Granting Certain Related Relief (D.I. 288),

approving the Asset Sale to the Buyer.

      33.     On February 11, 2019, the Asset Sale closed and substantially all of the assets of

the Debtors’ estates were transferred to the Buyer. The Buyer and the Debtors entered into a

transition services agreement effective as of February 11, 2019, governing the Debtors

operation of the contracts and leases remaining with the Debtors during the designation period

as set forth in the approved Designation Procedures.

      34.     On July 31, 2019, the Court approved (D.I. 581) the final designation and

assumption and assignment of the contracts and leases to the Buyer in accordance with the




                                              11
               Case 18-12537-MFW      Doc 600      Filed 09/04/19    Page 12 of 25



Designation Procedures.

                 4. The Bar Date Order

      35.       On March 19, 2019 the Court entered the Order (I) Establishing Certain Bar

Dates for Filing Prepetition Claims and Administrative Expense Claims, and (II) Granting

Related Relief, Including Notice and Filing Procedures (D.I. 409) (the “Bar Date Order”)

setting the Bar Dates. The Bar Dates for both (1) claims asserted under section 503(b)(9) of

the Bankruptcy Code for goods delivered and received by any of the Debtors within 20 days of

the Petition Date (the “503(b)(9) Bar Date”) and (2) unpaid administrative expense claim

against any of the Debtors arising on or after the Petition Date and through and including the

date of the service of a bar date notice (the “Administrative Claim Bar Date”); were set at

thirty (30) days after service of the Bar Date Notice (as such term is defined in the Bar Date

Order).

      36.       To ensure that all known Allowed Administrative Claims and Allowed 503(b)(9)

Claims are paid prior to the dismissal of these Chapter 11 Cases, the Debtors are sending out

the Bar Date Notice to all creditors contemporaneously with the Notice of this Motion.

          C.     The Debtors’ Books and Records

      37.       As of the Petition Date, the Debtors maintained voluminous books and records,

including, without limitation: (a) accounting documents; (b) bank documents; (c) corporate

governance documents; (d) documents related to contracts, leases and other contractual

agreements of the Debtors; (e) insurance documents; (f) human resources and other related

employment documents; (g) documents related to the Chapter 11 Cases; (h) customer lists;

and (i) other electronic documents. Pursuant to the Asset Sale, substantially all such books and

records pertaining to the Debtors have been transferred to the Buyer. To the extent that any




                                              12
            Case 18-12537-MFW         Doc 600       Filed 09/04/19    Page 13 of 25



books and records remain with the Debtors (collectively, the “Books and Records”), the

continued preservation of such Books and Records would be a cost and burden to the

Debtors’ estates, and the destruction or abandonment of such Books and Records is necessary

for the resolution of the Chapter 11 Cases. Because the Debtors do not have any ongoing

operations—and because the process of reconciling claims against the Debtors will be

complete or otherwise provided for upon the date of the dismissal of these Chapter 11 Cases—

the abandonment and destruction of such Books and Records would not be prejudicial to the

Debtors’ stakeholders.    The Debtors accordingly seek approval of the abandonment and

destruction of any remaining Books and Records in their possession pursuant to this Motion.

       D.      Other Administrative Matters

      38.     On November 28, 2018, the Court entered that certain Order Establishing

Procedures for Interim Compensation and Reimbursement of Expenses for Professionals (D.I.

134) (the “Interim Compensation Order”), pursuant to which the Court approved procedures

governing applications for and payments of fees and expenses requested by Professionals.

                                   RELIEF REQUESTED

      39.     By this Motion, the Debtors request entry of: (a) the Initial Order (i) establishing

procedures for payments to holders of Allowed Administrative Claims and Allowed 503(b)(9)

Claims, which such claims will be identified in a distribution schedule to be filed on the docket

in these Chapter 11 Cases prior to dismissal thereof; (ii) establishing procedures for the

payment of Professional Fees; and (iii) authorizing the abandonment and destruction of Books

and Records not sold to the Buyer or otherwise previously addressed; and (b) the Dismissal

Order (upon filing of a certification of counsel stating that the conditions precedent to

dismissal as described in this Motion have been met) dismissing the Chapter 11 Cases pursuant



                                               13
            Case 18-12537-MFW          Doc 600      Filed 09/04/19    Page 14 of 25



to section 1112(b) of the Bankruptcy Code. For the avoidance of doubt, the steps taken

pursuant to the Initial Order shall be made after the Debtors pay all U.S. Trustee fees and pay

approved Professional Fees. To the extent that there are any assets remaining with the estates

upon the payment of Allowed Administrative Claims, Allowed 503(b)(9) Claims, and allowed

Professional Fees, such assets shall be remitted to the Secured Lender, on account of their

prepetition and post-petition secured claims and superpriority administrative claims granted by

the DIP Order.

                             BASIS FOR RELIEF REQUESTED

       A.        These Chapter 11 Cases Must Be Dismissed if the Elements for “Cause”
                 Are Shown Under Section 1112(b)(4) of the Bankruptcy Code

      40.     Upon the request of a party in interest, § 1112(b)(1) of the Bankruptcy Code

provides that, absent unusual circumstances, a court “shall” dismiss a chapter 11 bankruptcy

case (or convert such case to a case under chapter 7) “for cause.” See 11 U.S.C. § 1112(b)(1).

The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (“BAPCPA”)

changed the statutory language with respect to conversion or dismissal from permissive to

mandatory. See H.R. Rep. No. 109-31(I), at 442, reprinted in 2005 U.S.C.C.A.N. 88, 94

(stating that the Act “mandate[s] that the court convert or dismiss a chapter 11 case, whichever

is in the best interests of creditors and the estate, if the movant establishes cause, absent

unusual circumstances.”); see also Nester v. Gateway Access Solutions, Inc. (In re Gateway

Access Solutions, Inc.), 374 B.R. 556 (Bankr. M.D. Pa. 2007) (stating that the amendments to

section 1112 limit the court’s discretion to refuse to dismiss or convert a chapter 11 case upon

a finding of cause); accord In re TCR of Denver, LLC, 338 B.R. 494, 498 (Bankr. D. Colo.

2006) (“Congress has purposefully limited the role of this Court in deciding issues of

conversion or dismissal, such that this Court has no choice, and no discretion, in that it ‘shall’


                                               14
             Case 18-12537-MFW         Doc 600       Filed 09/04/19    Page 15 of 25



dismiss or convert a case under Chapter 11 if the elements for ‘cause’ are shown under 11

U.S.C. § 1112(b)(4).”). For reasons more fully explained below, the Debtors submit that the

Court should dismiss the Chapter 11 Cases because cause exists. Further, dismissal (and not

conversion to a case under chapter 7) is in the best interests of the Debtors, their creditors, and

their estates.

        B.       Cause Exists to Dismiss the Chapter 11 Cases Because the Debtors Have
                 Ceased Business Operations and Will Have Insufficient Assets to Confirm
                 a Plan

       41.       Section 1112(b)(4) of the Bankruptcy Code provides a non-exhaustive list of 16

grounds for dismissal. 11 U.S.C. § 1112(b)(4)(A)-(P). See In re Gateway Access Solutions,

374 B.R. at 561 (“Generally, such lists are viewed as illustrative rather than exhaustive, and

the Court should ‘consider other factors as they arise.’”) (quoting First Jersey Nat’l Bank v.

Brown (In re Brown), 951 F.2d 564, 572 (3d Cir. 1991)); In re 3 Ram, Inc., 343 B.R. at 117

(“While the enumerated examples of ‘cause’ to convert or dismiss a chapter 11 case now listed

in § 1112(b)(4) have changed under BAPCPA, the fact that they are illustrative, [and] not

exhaustive has not.”) (citation omitted).

       42.       One statutory basis to dismiss a case is where a party in interest shows

that there has been a “loss” or “diminution” of value of the estate and (b) the debtor does not

have a “reasonable likelihood of rehabilitation.” See 11 U.S.C. § 111(b)(4)(A); see also In re

Photo Promotion Assocs., Inc., 47 B.R. 454, 458 (Bankr. S.D.N.Y. 1985); Clarkson v. Cooke

Sales & Service Co. (In re Clarkson), 767 F.2d 417, 420 (8th Cir. 1985) (dismissal is

warranted where “the absence of financial data and certain sources of income for the [debtors]

indicate[d] the absence of a reasonable likelihood of rehabilitation”). Further, the dismissal of

a chapter 11 case has been found appropriate where “a feasible plan is not possible.” In re 3



                                                15
            Case 18-12537-MFW          Doc 600       Filed 09/04/19   Page 16 of 25



Ram, 343 B.R. at 117-18. “If [a] chapter 11 [debtor] cannot achieve . . . reorganization

within the statutory requirements of the Bankruptcy Code, then there is no point in expending

estate assets on administrative expenses . . . .” Id. at 118 (citing, inter alia, In re Brown, 951

F.2d at 572).

      43.       A chapter 11 plan is not feasible in these cases.       The Debtors liquidated

substantially all of their assets in connection with the Asset Sale and no longer conduct

business. Post-closing, the Debtors’ estates existed solely to (i) meet the Debtors’ obligations

under the asset purchase agreement and transition services agreement approved in connection

with the Asset Sale, and (ii) effectuate an orderly exit from these Chapter 11 Cases. While

doing so, the estates continue to accrue Professional Fees and U.S. Trustee fees, which have

been addressed pursuant to the DIP Order. There is no longer a business to reorganize or

assets to distribute, and thus no reason (or funds available) to pursue a plan of reorganization

or liquidation. Accordingly, cause exists to dismiss the Chapter 11 Cases pursuant to section

1112(b)(4) of the Bankruptcy Code and relevant case law.

       C.        Dismissal is in the Best Interests of the Debtors’ Creditors and Their Estates

      44.       Once a court determines that cause exists to dismiss a debtor’s chapter 11 case,

the court must then evaluate whether dismissal is in the best interests of the debtor’s creditors

and of the estate. See, e.g., Rollex Corp. v. Associated Materials, Inc. (In re Superior Siding &

Window, Inc.), 14 F.3d 240, 242 (4th Cir. 1994) (“Once ‘cause’ is established, a court is

required to consider this second question of whether to dismiss or convert.”). A variety of

factors demonstrate that it is in the best interest of the Debtors’ estates and their creditors to

dismiss the Chapter 11 Cases.

      45.       First, a dismissal of a chapter 11 bankruptcy case meets the “best interests of




                                                16
            Case 18-12537-MFW          Doc 600      Filed 09/04/19    Page 17 of 25



creditors” test where a debtor has nothing to reorganize and the debtor’s assets are fixed and

liquidated. See Camden Ordinance Mfg. Co. of Ark., Inc. v. U.S. Trustee (In re Camden

Ordnance Mfg. Co. of Ark., Inc.), 245 B.R. 794, 799 (E.D. Pa. 2000) (reorganization to salvage

business which ceased business was unfeasible); Royal Trust Bank, N.A. v. Brogdon Inv. Co.

(In re Brogdon Inv. Co.), 22 B.R. 546, 549 (Bankr. N.D. Ga. 1982) (court dismissed

chapter 11 proceeding in part where there was “simply nothing to reorganize” and no reason to

continue the reorganization).       The Debtors have nothing left to reorganize because

substantially all of their assets and operations were transferred to the Buyer upon the closing of

the Asset Sale, and the Debtors have insufficient unencumbered cash to make distributions to

creditors pursuant to a chapter 11 plan or upon conversion of the Chapter 11 Cases to chapter

7.

      46.     Second, courts have found that dismissal is in the “best interests of creditors”

where an interested party, other than the debtor, supports the dismissal of the debtor’s chapter

11 case. See Camden Ordinance, 245 B.R. at 798; In re Mazzocone, 183 B.R. 402, 414

(Bankr. E.D. Pa. 1995), aff’d, 200 B.R. 568 (E.D. Pa. 1996) (factors weighed more heavily in

favor of dismissal of chapter 11 case rather than conversion to chapter 7 where debtor and U.S.

Trustee both favored dismissal). Here, the Buyer, the Committee, and the Secured Lender, as

the major remaining stakeholders, support the proposed dismissal.

      47.     Third, a court may find dismissal to be in the “best interests of the creditors”

where a debtor demonstrates the ability to oversee its own liquidation.             See Camden

Ordinance, 245 B.R. at 798; Mazzocone, 183 B.R. at 412 (“Only when a Chapter 11 debtor has

no intention or ability to . . . perform its own liquidation . . . should a debtor be permitted to

remain in bankruptcy . . . .”). Here, the Debtors have already liquidated their assets and they




                                               17
             Case 18-12537-MFW          Doc 600       Filed 09/04/19     Page 18 of 25



are positioned to satisfy all Allowed Administrative Claims and Allowed 503(b)(9) Claims, in

full, prior to dismissing the Chapter 11 Cases. Accordingly, the Debtors have demonstrated

their ability to oversee their own liquidation, to the extent this factor applies.

       48.     Fourth, and finally, dismissal is appropriate where, as here, it will maximize the

value of the Debtors’ estates because the alternative—conversion to a chapter 7 liquidation and

appointment of a trustee—is (a) unnecessary and would provide no benefit to creditors

and (b) would impose significant additional administrative costs upon the Debtors’ estates

without any meaningful source of funds to satisfy such costs.

       49.     Under the circumstances, a chapter 7 trustee would have extremely limited funds

to satisfy additional claims arising after conversion to cases under chapter 7 of the Bankruptcy

Code. As noted earlier, substantially all of the Debtors’ assets have been sold to the Buyer

pursuant to the Asset Sale. The Debtors have further determined that, given the Secured

Lender’s liens on Avoidance Actions, their superpriority claim in excess of $20 million, and

their deficiency claim, additional marketing or efforts to dispose of any remaining assets—

consisting of a few hundred thousand dollars of cash and certain potential causes of action not

sold in the Asset Sale—would be unlikely to result in a return for the Debtors’ prepetition

priority or unsecured creditors. As a result, such creditors would not receive greater recoveries

(and certain creditors and stakeholders could possibly fare worse) in a chapter 7 liquidation.

For these reasons, the Debtors submit that a dismissal pursuant to section 1112 of the

Bankruptcy Code is in the best interests of the Debtors’ creditors and their estates.

        D.      The Court Should Establish a Procedure to Approve Professional Fees

       50.     In connection with winding down the Debtors’ estates and the dismissal of the

Chapter 11 Cases, and notwithstanding any provisions to the contrary in the Interim



                                                 18
            Case 18-12537-MFW          Doc 600       Filed 09/04/19    Page 19 of 25



Compensation Order, the Debtors seek the Court’s approval of procedures for the final

payment of Professional Fees and expenses incurred by Professionals on behalf of the Debtors’

estates throughout the Chapter 11 Cases.

      51.     Specifically, the Debtors request that the Court allow the Debtors to set a

deadline for all Professionals to file final requests for allowance and payment of all fees and

expenses incurred during the Chapter 11 Cases (collectively, the “Final Fee Applications”) at

twenty-one (21) days (the “Final Fee Application Deadline”) after the Debtors serve a notice

of final fee hearing (the “Notice of Final Fee Hearing”) on all Professionals retained in the

Chapter 11 Cases. Permitting the Debtors this flexibility will enable the Professionals to finish

reconciling and objecting, if necessary, to any filed claims requesting administrative expense

status or section 503(b)(9) priority that either should not be classified as such or should not be

allowed in the filed amount, prior to the final omnibus fee hearing on Professional Fees (the

“Final Fee Hearing”). The Notice of Final Fee Hearing will also contain the date and time of

the Final Fee Hearing received from the Court.           The Debtors further request that any

objections to the Final Fee Applications be filed and served on counsel for the Debtors and

such applicable Professional by 4:00 p.m. (prevailing Eastern Time) no later than fourteen

(14) days after the Final Fee Application Deadline.

      52.     Courts in this jurisdiction have granted similar relief in the context of dismissals.

See, e.g., In re RM Wind-Down Holdco LLC, Case No. 18-11795-MFW (Bankr. D. Del. Apr.

30, 2019) [D.I. 635]; In re The Wet Seal, LLC, Case No. 17-10229-CSS (Bankr. D. Del. Mar.

19, 2019) [D.I. 1006]; In re The Bon-Ton Stores, Inc., Case No. 18-10248-MFW (Bankr. D.

Del. Feb. 1, 2019) [D.I. 1436]; In re Quantum Foods, LLC, Case No. 14-10318-KJC (Bankr.

D. Del. Apr. 6, 2018) [D.I. 1798]; In re Sunco Liquidation, Inc., No. 17-10561-KG (Bankr. D.




                                                19
            Case 18-12537-MFW         Doc 600       Filed 09/04/19   Page 20 of 25



Del. Aug. 18, 2017) [D.I. 706].

       E.      The Proposed Distributions Comply with Applicable Law

      53.     Following the payment of allowed Professional Fees pursuant to the Final Fee

Applications and the calculation and reservation of U.S. Trustee fees, the Debtors intend to

pay Allowed Administrative Claims and Allowed 503(b)(9) Claims in full, and remit any

remaining funds to the Secured Lender.

      54.     The proposed distributions comply with applicable law governing distributions

of estate property in connection with a dismissal. The Supreme Court has acknowledged that

structured dismissals, which approve distributions to creditors, among other things, are

“increasingly common.” Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 979 (2017). Such

final distribution schemes “ordered in connection with the dismissal of a Chapter 11 case,”

however, “cannot, without the consent of the affected parties, deviate from the basic priority

rules” contained within the Bankruptcy Code. Id. at 978. In other words, a debtor may not use

a dismissal as a means to distribute assets to a favored class of “low-priority general unsecured

creditors” while “skipping” a disfavored class that would otherwise be entitled to priority of

payment under a plan of liquidation. See id. As it applies here, the Bankruptcy Code requires

distributions first be made to holders of allowed secured claims (from the property or proceeds

of such property on which they hold liens), and then administrative expenses allowed under

section 503(b) of the Bankruptcy Code. See 11 U.S.C. §§ 507(a), 724. The Initial Order

provides for distributions that the Secured Lender has consented to and are otherwise strictly

compliant with the priority scheme set forth in sections 507(a), 724, and 726 of the Bankruptcy

Code. The Debtors, therefore, submit that the relief requested herein is consistent with the

mandate set forth in Jevic.




                                               20
            Case 18-12537-MFW          Doc 600      Filed 09/04/19    Page 21 of 25




       F.      The Court Should Authorize the Debtors to Abandon and Destroy the
               Books and Records and Make Payments Necessary in Connection
               Therewith

      55.     A debtor-in-possession is authorized, upon notice and a hearing, to abandon

estate property that is of little value to the estate or is otherwise burdensome to maintain,

pursuant to section 554(a) of the Bankruptcy Code and Bankruptcy Rule 6007. As one

bankruptcy court has noted, if a debtor “feels an asset is of inconsequential value and benefit to

the estate or that it is ‘burdensome to the estate,’ [the debtor] may abandon it.” Reich v. Burke

(In re Reich), 54 B.R. 995, 1004 (Bankr. E.D. Mich. 1985).

      56.     Here, the Debtors request that the Court authorize, but not direct, the Debtors to

abandon and destroy the Books and Records pursuant to sections 105(a) and 554 of the

Bankruptcy Code, and Bankruptcy Rule 6007, and to make all payments necessary to

effectuate such destruction. As previously discussed, the Debtors have sold substantially all of

their assets through the Asset Sale, no longer have an operating business, and have largely

wound down their affairs. A substantial portion of their Books and Records were transferred

to the Buyer as part of the Asset Sale. To the extent any Books and Records are retained, they

will be of no value to the Debtors after dismissal of the Chapter 11 Cases. For those reasons,

the Debtors submit that they should not incur the potentially significant costs associated with

maintaining and storing Books and Records that have no value to their estates, and they should

be authorized to abandon and destroy, as applicable, such Books and Records.

       G.      The Court Should Authorize, but Not Require, Dissolution of the Debtors

      57.     Because the Debtors have sold substantially all of their assets and ceased

operations, the Debtors intend for their corporate entities to be dissolved as soon as reasonably



                                               21
            Case 18-12537-MFW         Doc 600       Filed 09/04/19   Page 22 of 25



practicable upon entry of the Dismissal Order. Courts in this jurisdiction have previously

authorized the dissolution of debtors by court order in connection with the dismissal of a

chapter 11 case, in accordance with applicable state law. See, e.g., In re RM Wind-Down

Holdco LLC, Case No. 18-11795-MFW (Bankr. D. Del. Apr. 30, 2019) [D.I. 635]; In re

Quantum Foods, LLC, Case No. 14-10318-KJC (Bankr. D. Del. Apr. 6, 2018) [D.I. 1798]; In

re Sunco Liquidation, Inc., Case No. 17-10561-KG (Bankr. D. Del. Aug. 18, 2017) [D.I. 706];

In re TAH Windown, Inc., Case No. 16-11599-MFW (Bankr. D. Del. Jan. 13, 2017) [D.I.

408]; In re Hospitality Liquidation I, LLC, Case No. 13-12740-BLS (Bankr. D. Del. Jan. 5,

2015) [D.I. 447].

      58.     It is appropriate and necessary for the Court to authorize the dissolution of the

Debtors. The Debtors have no further business to conduct and no other purpose in remaining

active as corporate entities in their respective jurisdictions. The Debtors may incur additional

taxes and statutory fees owing to their continued corporate existence absent their prompt

dissolution. Accordingly, it is in the best interests of the Debtors’ estates for the Debtors to

dissolve as soon as practicable following entry of the Dismissal Order.

       H.      All Prior Releases, Stipulations, Settlements, Rulings, Orders and
               Judgments Should Remain Binding and Should Continue To Have Full
               Force and Effect

      59.     The dismissal of a chapter 11 case ordinarily vacates certain orders previously

entered by the bankruptcy court and restores parties to the prepetition status quo. See 11

U.S.C. § 349(b). A bankruptcy court may, however, “for cause, order[] otherwise . . . .” Id.

Courts in this jurisdiction have regularly maintained the enforceability of orders approving

sales, releases and settlements, after a dismissal, notwithstanding section 349 of the

Bankruptcy Code. See, e.g., In re RM Wind-Down Holdco LLC, Case No. 18-11795-MFW




                                               22
            Case 18-12537-MFW          Doc 600       Filed 09/04/19    Page 23 of 25



(Bankr. D. Del. Apr. 30, 2019) [D.I. 635]; In re Sunco Liquidation, Inc., Case No. 17-10561-

KG (Bankr. D. Del. Nov. 6, 2017) [D.I. 865]; In re Old Towing Co., Case No. 17-10249-LSS

(Bankr. D. Del. May 30, 2017) [D.I. 381]; In re TAH Windown, Inc., Case No. 16-11599-

MFW (Bankr. D. Del. Jan. 13, 2017) [D.I. 408].

      60.     In these cases, the Debtors have sold substantially all of their assets to the Buyer.

Following the Asset Sale, the Debtors pursued an orderly wind-down of these Chapter 11

Cases, including evaluating and objecting to various claims, assuming and assigning various

executory contracts and unexpired leases, and disposing of remaining estate property. Given

all of these facts and circumstances, ample cause exists to allow all prior orders, releases

(including, without limitation, all releases granted to the Secured Lender and any other

Releasee (as defined in the DIP Order) through the DIP Order), stipulations, settlements,

rulings, and judgments entered by the Court in connection with the Chapter 11 Cases to be

given continued effect, notwithstanding the requested dismissal, unless otherwise provided by

a subsequent stipulation with the same party or parties.

       I.      The Certification Process and the Request for Entry of Final Dismissal
               Order is Reasonable Under the Circumstances

      61.     As soon as reasonably practicable following the filing of a certification of

counsel stating that the conditions precedent to dismissal have been met (the “Certification”),

the Debtors request that the Court enter the Dismissal Order, substantially in the form

submitted herewith. Among other things, the Certification will verify that: (a) all quarterly

fees of the U.S. Trustee owed in connection with the Chapter 11 Cases have been paid in full

and all Monthly Operating Reports have been filed, (b) the Professional Fees incurred in the

Chapter 11 Cases have been approved on a final basis (to the extent applicable) and paid in

full, and (c) all Allowed Administrative Claims and Allowed 503(b)(9) Claims have been paid


                                                23
              Case 18-12537-MFW          Doc 600        Filed 09/04/19     Page 24 of 25



 in full. The Dismissal Order will dismiss the Chapter 11 Cases immediately upon entry.

        62.     The Debtors intend to serve the Certification on the U.S. Trustee and all entities

 that have requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice

 Parties”), but will not send the Certification to all of the Debtors’ creditors and equity holders

 and parties in interest, as such parties will receive reasonable notice of the proposed dismissal

 through the notice of this Motion requesting such dismissal.

                                               NOTICE

        63.     A copy of this Motion and notice of the hearing thereon are being sent to (i) the

 Notice Parties; (ii) holders of Allowed 503(b)(9) Claims; and (iii) holders of Allowed

 Administrative Claims.

        64.     In addition, the Debtors are providing the notice of this Motion by first-class

 United States Mail to all of the Debtors’ creditors and equity holders, as provided in

 Bankruptcy Rule 2002(a)(4). This notice includes specific information regarding how to

 obtain a copy of this Motion free of charge and the procedures for filing objections to this

 Motion. In addition, this notice will be accompanied by a notice of the 503(b)(9) Bar Date and

 the Administrative Claim Bar Date in accordance with the Bar Date Order to ensure that all

 known Allowed Administrative Claims and Allowed 503(b)(9) Claims are paid prior to the

 dismissal of these Chapter 11 Cases. The Debtors submit that, under the circumstances, no

 other or further notice is necessary.

                                           CONCLUSION

                WHEREFORE the Debtors respectfully request entry of (i) the Initial Order,

granting certain of the relief requested herein, (ii) the Dismissal Order, upon filing of the

Certification, and (iii) such other and further relief as is just and proper.



                                                   24
          Case 18-12537-MFW   Doc 600    Filed 09/04/19   Page 25 of 25



Dated: September 4, 2019       MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware


                               /s/ Daniel B. Butz
                               Derek C. Abbott (No. 3376)
                               Matthew B. Harvey (No. 5186)
                               Eric W. Moats (No. 6441)
                               1201 N. Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Facsimile: (302) 658-3989
                               dabbott@mnat.com
                               mharvey@mnat.com
                               emoats@mnat.com

                               Counsel to the Debtors and Debtors in Possession




                                    25
